Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                    Status of Claims
This is in response to applicant’s filing date of May 06, 2019.  Claims 1-20 are currently pending.                                                                  
                                                     Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/06/2019 and 12/29/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
                             Claim Rejections – 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second 
paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

         It is not apparent from the claim language how “preventing emission of one or more light pulses” as recited in Claims 1, 19, and 20, see lines 14-15 at Claim 20, can be part of a “drop process”.  A drop process generally means to delete or discard, intentionally or unintentionally, part of a signal for some reason.  In order to drop pulses from a LIDAR device it would require having received those pulses.  It is suggested that “drop process” be changed to “process” which can include both the discarding of data points and/or the preventing of emission of the pulses from the LIDAR device.  
                                    Claim Rejections – 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Luis C. Dussan et al (US-20160047903-A1)(“Dussan”) and Asawa et al (US-7590070-B1)(“Asawa”).
As per claim 1, Dussan discloses a method (Figures 1-2A) comprising:
 operating, by a computing system, a light detection and ranging (LIDAR) device to scan an environment around a vehicle (Dussan at Fig. 1, controller 102, and Para. [0012] which discloses “receiving frame data representative of an environmental scene that serves as a scan area for a scanning ladar transmission system, the frame data comprising a plurality of points that define the scan area”.), wherein the operating comprises causing the LIDAR device to emit light pulses and to detect return light pulses (Dussan at Para. [0036] which discloses “the ladar receiver receives reflections of the ladar pulses to support the determination of range information based on the transmitted ladar pulses.”), wherein the LIDAR device is configured to generate a set of data points representative of the detected return light pulses (Dussan at Para. [0006] which discloses “generating a point cloud via ladar, the point cloud being representative of an environmental scene and comprising a plurality of range points”.), wherein the computing system is configured to engage in a drop process that includes one or more of (i) discarding one or more data points of the set or (ii) preventing emission of one or more light pulses by the LIDAR device (Dussan at Para. [0181] discloses a similar process known as pre-scan and post-scan compression; Dussan discloses “dynamic range point selection techniques can be used as a post-scan compression tool rather than a pre-scan tool.  That is, rather than using the dynamic range point selection technique described herein to limit the number of range points that are targeted by a transmitted ladar pulse, the dynamic range point selection techniques can be used as a compression tool on a high volume ladar point cloud.”), and wherein the computing system is further configured to transmit, to a computing device via a communication channel (Dussan at Para. [0181] which discloses “communicate a point cloud over a bandwidth-sensitive channel”.), remaining data points of the set other than the one or more data points that are discarded (Dussan Para. [0182] which discloses “post-scan, a dynamic range point selection technique such as the one described in connection with FIGS. 2C and 2D could be performed to choose which range points should be retained for a compressed point cloud.”);
 determining, by the computing system, information associated with one or more of the environment around the vehicle, operation of the vehicle, or operation of the LIDAR device (Dussan at Para. [0037] which discloses “environmental sensing system 106 can include a sensor that senses data about a nearby environmental scene 108 to generate environmental scene data 110 for delivery to the system controller 102”, and further in the paragraph Dussan includes other sensed data like “global positioning system (GPS) receiver and/or Inertial 
 Dussan does not explicitly disclose detecting “a trigger to engage in the drop process”.  However, Dussan does suggest when a drop process would be useful such as when data is to be transferred over a channel with limited bandwidth.  See Para. [0182].
Asawa in the same field of endeavor, i.e., the transmission of data over a communication channel, discloses a compressor 40 and a bandwidth monitor element 44 for initiating the compression process so as to conserve bandwidth over the communication channel.  See Abstract and Figure 2A.
 In particular, Asawa discloses detecting, by the computing system, a trigger to engage in the drop process (Asawa at Column 8, lines 65-67, and Column 9, lines 1-3, discloses “compression and multiplexing operations are triggered by bandwidth monitoring element 44.  Compressor 40 responds by executing such operations on a given data stream.  Thus, bandwidth monitoring element 44 may toggle between the two modes in order to achieve the teachings of communication system 10.”).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to include a triggering to initiate a compression process as taught in Asawa in the point cloud compression for LADAR/LIDAR of Dussan when “there is a need to communicate a point cloud over a bandwidth-sensitive channel”.  Dussan at Para. [0182].
 in response to detecting the trigger, the computing system (i) using the determined information as basis to determine a strategy for the drop process engaging in the drop process in accordance with the determined strategy (Dussan at Para. [0035] discloses “The scanning ladar transmission system, in turn, can transmit ladar pulses 114 in accordance with the control information 112 received from the system controller 102.”).  
As per claim 2, Dussan and Asawa disclose a method, wherein determining the information comprises determining the information based on one or more of:
 on-board sensor data from a sensor system of the vehicle (Dussan at Para. [0037] discloses an “Inertial Measurement Unit (IMU)”.), external sensor data from one or more sensors external to the vehicle (Dussan at Para. [0037] discloses the use of a “camera”.), propulsion data from a propulsion system of the vehicle (Dussan at Para. [0037] environment data includes IMU data which includes speed and acceleration.), control data from a control system of the vehicle, other data from the computing device, map data representative of the environment around the vehicle, traffic data indicative of traffic in the environment around the vehicle (Dussan at Para. [0037] discloses “geographic location, a database that includes map information such as a street map and/or a terrain map can be accessed to obtain environmental scene data 110.”), temperature data indicative of a temperature of the LIDAR device, temperature data indicative of a temperature of the vehicle, or weather data indicative of weather in the environment around the vehicle (Dussan at Para. [0037] discloses the use of a “thermal camera or the like”.).  
As per claim 3, Dussan and Asawa disclose a method, wherein detecting the trigger comprises determining that a current or expected bandwidth consumption associated with the communication channel is at or above a threshold bandwidth consumption (Dussan at Para. [0182] discloses “in situations where there is a need to communicate a point cloud over a bandwidth-sensitive channel, the intelligently compressed point cloud would be advantageous.”).  
As per claim 4, Dussan and Asawa disclose a method, wherein determining the strategy for the drop process comprises determining one or more of (i) data points of the set to be discarded (Dussan at Para. [0006] discloses “selecting a plurality of the range points in the point cloud for retention in a compressed point cloud, the compressed point cloud comprising fewer range points than the generated point cloud, and wherein the compressing step is performed by a processor.”)  or (ii) light pulses for which emission is to be prevented (Dussan at Para. [0012] which discloses “receiving frame data representative of an environmental scene that serves as a scan area for a scanning ladar transmission system … selecting a subset of the points to use as range points for targeting by ladar pulses transmitted by the scanning ladar transmission system”.).  
As per claim 5, Dussan and Asawa disclose a method, wherein engaging in the drop process reduces or at least maintains bandwidth use or overfill associated with the communication channel (Dussan at Par. [0008] discloses that “Point cloud compression can also be useful for reducing the data footprint of the data sets resulting from scanning ladar.”).  
As per claim 6, Dussan and Asawa disclose a method, wherein determining the information comprises determining characteristics of detected return light pulses, wherein determining the strategy comprises identifying a subset of the data points of the set based on the identified subset including data points representative of detected return light pulses that have one or more predefined characteristics (Dussan see Para. [0046] and in particular how a subset of data points is identified so “to intelligently select a high concentration of range points in areas of high contrast based on an analysis of the image data.”), and wherein engaging in the drop process in accordance with the determined strategy comprises discarding the data points of the identified subset (Dussan Para. [0182] which discloses “post-scan, a dynamic range point selection technique such as the one described in connection with FIGS. 2C and 2D could be performed to choose which range points should be retained for a compressed point cloud.”).  
As per claim 7, Dussan and Asawa disclose a method, wherein the identifying comprises identifying the subset based on the identified subset including data points representative of detected return light pulses that have respective intensities lower than a threshold intensity (Dussan at Para. [0177] discloses using “an increase in dynamic range (i.e., the signal stays within the acceptable intensity range to be properly detected so that range information can be detected more accurately).”).  
wherein determining the information comprises determining characteristics of detected return light pulses (Dussan see Para. [0046] and in particular how a subset of data points are identified so “to intelligently select a high concentration of range points in areas of high contrast based on an analysis of the image data.”), wherein determining the strategy comprises identifying a subset of the data points of the set based on the identified subset including data points representative of detected return light pulses that have substantially the same characteristics as one another Dussan at Para. [0059] discloses “step 266, a comparison is made between each candidate fill point and the selected intelligent range points from step 226.”), and wherein engaging in the drop process in accordance with the determined strategy comprises discarding some, but not all, of the data points of the identified subset (Dussan at Para. [0059] discloses “[i]f there is a selected intelligent range point within a defined threshold distance of the candidate fill point, then that candidate fill point can be eliminated (step 268).”).  
As per claim 9, Dussan and Asawa disclose a method, wherein determining the information comprises making a determination that a different sensor of the vehicle already generated data points representative of a particular portion of the environment (Dussan at Para. [0037] discloses that the environmental sensing system 106  can use a camera and other sensors such as IMU device.), wherein determining the strategy comprises, in response to making the determination that a different sensor of the vehicle already generated data points representative of a particular portion of the environment, applying an identification process that comprises one or more of (i) identifying a subset of the data points of the set based on the identified subset including data points representative of detected return light pulses that correspond to the particular portion of the environment or (ii) identifying light pulses to be emitted towards the particular portion of the environment (Dussan at Para. [0037] discloses “environmental scene data 110 can include frames of image data for the environmental scene generated by a camera, and the environmental sensing system 106 can be configured to generate frames of the environmental scene on a rolling basis for delivery to the system controller 102.”), and wherein engaging in the drop process in accordance with the determined strategy comprises one or more of discarding at least some of the data points of the identified subset or preventing emission of at least some of the identified light pulses (Dussan at Para. [0059] discloses “[i]f there is a selected intelligent range point within a defined threshold distance of the candidate fill point, then that candidate fill point can be eliminated (step 268).”  Further, as to preventing emission, see Para. [0185] which discloses “down-selection of range points would still provide some data bandwidth reduction and power management benefits because the transmitter can avoid firing ladar pulses at all of the possible range points.”).  
As per claim 10, Dussan and Asawa disclose a method, wherein determining the information comprises determining a maneuver being carried out or expected to be carried out by the vehicle (Dussan at Para. [0037] which discloses “a sensor can be a global positioning system (GPS) receiver and/or Inertial Measurement Unit (IMU) or the like that is capable of determining the geographic position and direction wherein determining the strategy comprises determining an off-target portion of the environment based on the determined maneuver and applying an identification process, the identification process comprising one or more of (i) identifying a subset of the data points of the set based on the identified subset including data points representative of detected return light pulses that correspond to the off-target portion of the environment or (ii) identifying light pulses to be emitted towards the off-target portion of the environment (Dussan at Para. [0037] discloses “environmental scene data 110 can include frames of image data for the environmental scene generated by a camera, and the environmental sensing system 106 can be configured to generate frames of the environmental scene on a rolling basis for delivery to the system controller 102.”), and wherein engaging in the drop process in accordance with the determined strategy comprises one or more of discarding at least some of the data points of the identified subset or preventing emission of at least some of the identified light pulses (Dussan at Para. [0059] discloses “[i]f there is a selected intelligent range point within a defined threshold distance of the candidate fill point, then that candidate fill point can be eliminated (step 268).”  Further, as to the feature of preventing emission, see Para. [0185] which discloses “down-selection of range points would still provide some data bandwidth reduction and power management benefits because the transmitter can avoid firing ladar pulses at all of the possible range points.”).  
As per claim 11, Dussan and Asawa disclose a method, wherein determining the maneuver comprises determining that the vehicle is or is expected to be traveling towards a particular portion of the environment (Dussan at Para. [0045] which discloses “the environmental scene data 110 shows a road and nearby topographical scenery.  The processor at step 202 can select a plurality of intelligent range points 210 and a plurality of fill range points 212 to be included in the range point list.”), and wherein determining the off-target portion comprises determining the off-target portion based at least on the off-target portion being different from the particular portion (Dussan at Para. [0046] which discloses “intelligent range points 210 are concentrated in relatively high contrast areas of the image such as the shoulder boundary for the road, the break between the road and non-road terrain, and the horizon boundary between the distant mountains and sky.”).  
As per claim 12, Dussan and Asawa disclose a method, wherein determining the information comprises determining characteristics of an object in the environment around the vehicle (Dussan discloses at Para. [0004] which discloses that a “receiver will receive a reflection of this laser output from an object in the nearby environment, and … [b]ased on this range information, a clearer understanding of the environment can be obtained by the intelligent logic of a computer vision application.”), wherein determining the strategy comprises determining an off-target portion of the environment based on the determined characteristics of the object and applying an identification process, the identification process comprising one or more of (i) identifying a subset of the data points of the set based on the identified subset including data points representative of detected return light pulses that correspond to the off-target portion of the environment or (ii) identifying light pulses to be emitted towards the off-target portion of the environment (Dussan at Para. [0037] discloses “environmental scene data 110 can include frames of image data for the environmental scene generated by a camera, and the environmental sensing system 106 can be configured to generate frames of the environmental scene on a rolling basis for delivery to the system controller 102.”), and wherein engaging in the drop process in accordance with the determined strategy comprises one or more of discarding at least some of the data points of the identified subset or preventing emission of at least some of the identified light pulses (Dussan at Para. [0059] discloses “[i]f there is a selected intelligent range point within a defined threshold distance of the candidate fill point, then that candidate fill point can be eliminated (step 268).”  Further, as to the feature of preventing emission, see Para. [0185] which discloses “down-selection of range points would still provide some data bandwidth reduction and power management benefits because the transmitter can avoid firing ladar pulses at all of the possible range points.”).  
As per claim 13, Dussan and Asawa disclose a method, wherein determining characteristics of the object comprises one or more of determining a location of the object relative to the vehicle (Dussan at Para. [0004] discloses “a ladar receiver will receive a reflection of this laser output from an object in the nearby environment, and the ladar receiver will process the received reflection to determine a distance to such an object (range information).”), determining that the object is of a particular type, or identifying the object (Dussan at Para. [0052] discloses “another example additional range points may surround points corresponding to moving objects such as pedestrians in the case of a vehicle application.”).  

 one or more processors (Dussan at Para. [0039] discloses “system controller 102 can include a processor 120”.);
 a non-transitory computer readable medium (Dussan at Para. [0039] discloses “a processor 120 and memory 122”.); and
 program instructions stored on the non-transitory computer readable medium and executable by the one or more processors (Dussan at Para. [0039] discloses that “processor 120 and memory 122 can be configured to interact with each other such that the processor 120 executes instructions stored in memory 122.”) to:
operate a light detection and ranging (LIDAR) device to scan an environment around a vehicle (Dussan at Fig. 1, controller 102, and Para. [0012] which discloses “receiving frame data representative of an environmental scene that serves as a scan area for a scanning ladar transmission system, the frame data comprising a plurality of points that define the scan area”.), wherein the operating comprises causing the LIDAR device to emit light pulses and to detect return light pulses (Dussan at Para. [0036] which discloses “the ladar receiver receives reflections of the ladar pulses to support the determination of range information based on the transmitted ladar pulses.”), wherein the LIDAR device is configured to generate a set of data points representative of the detected return light pulses (Dussan at Para. [0006] which discloses “generating a point cloud via ladar, the point cloud being representative of an environmental scene and comprising a plurality of range points”.), wherein the computing system is configured to engage in a drop process that includes one or more of (i) discarding one or more data points of the set or (ii) preventing emission of one or more light pulses by the LIDAR device (Dussan at Para. [0181] discloses a similar process known as pre-scan and post-scan compression; Dussan discloses “dynamic range point selection techniques can be used as a post-scan compression tool rather than a pre-scan tool.  That is, rather than using the dynamic range point selection technique described herein to limit the number of range points that are targeted by a transmitted ladar pulse, the dynamic range point selection techniques can be used as a compression tool on a high volume ladar point cloud.”), and wherein the computing system is further configured to transmit, to a computing device via a communication channel (Dussan at Para. [0181] which discloses “communicate a point cloud over a bandwidth-sensitive channel”.), remaining data points of the set other than the one or more data points that are discarded (Dussan Para. [0182] which discloses “post-scan, a dynamic range point selection technique such as the one described in connection with FIGS. 2C and 2D could be performed to choose which range points should be retained for a compressed point cloud.”);
 determine information associated with one or more of the environment around the vehicle, operation of the vehicle, or operation of the LIDAR device (Dussan at Para. [0037] which discloses “environmental sensing system 106 can include a sensor that senses data about a nearby environmental scene 108 to generate environmental scene data 110 for delivery to the system controller 102”, and further in the paragraph Dussan includes other sensed data like “global positioning system (GPS) receiver and/or Inertial Measurement Unit (IMU) or the like that is capable of 
 Dussan does not explicitly disclose detecting “a trigger to engage in the drop process”.  However, Dussan does suggest when a drop process would be useful such as when data is to be transferred over a channel with limited bandwidth.  See Para. [0182].
Asawa in the same field of endeavor, i.e., the transmission of data over a communication channel, discloses a compressor 40 and a bandwidth monitor element 44 for initiating the compression process so as to conserve bandwidth over the communication channel.  See Abstract and Figure 2A.
 In particular, Asawa discloses a feature to detect a trigger to engage in the drop process (Asawa at Column 8, lines 65-67, and Column 9, lines 1-3, discloses “compression and multiplexing operations are triggered by bandwidth monitoring element 44.  Compressor 40 responds by executing such operations on a given data stream.  Thus, bandwidth monitoring element 44 may toggle between the two modes in order to achieve the teachings of communication system 10.”).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to include a triggering to initiate a compression process as taught in Asawa in the point cloud compression for LADAR/LIDAR of Dussan when “there is a need to communicate a point cloud over a bandwidth-sensitive channel”.  Dussan at Para. [0182].
      in response to detecting the trigger, (i) use the determined information as basis to determine a strategy for the drop process (Dussan discloses at Para. , and (ii) engage in the drop process in accordance with the determined strategy (Dussan at Para. [0035] discloses “The scanning ladar transmission system, in turn, can transmit ladar pulses 114 in accordance with the control information 112 received from the system controller 102.”).  
As per claim 20, Dussan discloses a vehicle (Dussan Para. [0003] “autonomous platform vision (e.g., autonomous vehicles for air, land (including underground), water (including underwater), and space, such as autonomous land-based vehicles”.) comprising:
 a light detection and ranging (LIDAR) device (Dussan at Figure 1, LADAR/LIDAR system 104.); and
 a computing system configured (Dussan Figure 1, system controller 102, and Para. [0039] discloses that “processor 120 and memory 122 can be configured to interact with each other such that the processor 120 executes instructions stored in memory 122.”) to:
 operate the LIDAR device to scan an environment around a vehicle (Dussan at Fig. 1, controller 102, and Para. [0012] which discloses “receiving frame data representative of an environmental scene that serves as a scan area for a scanning ladar transmission system, the frame data comprising a plurality of points that define the scan area”.), wherein the operating comprises causing the LIDAR device to emit light pulses and to detect return light pulses (Dussan at Para. [0006] which discloses “generating a point cloud via ladar, the point cloud being representative of , wherein the LIDAR device is configured to generate a set of data points representative of the detected return light pulses (Dussan at Para. [0036] discloses “wherein the ladar receiver receives reflections of the ladar pulses to support the determination of range information based on the transmitted ladar pulses.”), determine information associated with one or more of the environment around the vehicle, operation of the vehicle, or operation of the LIDAR device (Dussan at Para. [0037] which discloses “environmental sensing system 106 can include a sensor that senses data about a nearby environmental scene 108 to generate environmental scene data 110 for delivery to the system controller 102”, and further in the paragraph Dussan includes other sensed data like “global positioning system (GPS) receiver and/or Inertial Measurement Unit (IMU) or the like that is capable of determining the geographic position and direction of the environmental sensing system 106.”);
Dussan does not explicitly disclose detecting “a trigger to engage in the drop process”.  However, Dussan does suggest when a drop process would be useful such as when data is to be transferred over a channel with limited bandwidth.  See Para. [0182].
Asawa in the same field of endeavor, i.e., the transmission of data over a communication channel, discloses a compressor 40 and a bandwidth monitor element 44 for initiating the compression process so as to conserve bandwidth over the communication channel.  See Abstract and Figure 2A.
 In particular, Asawa discloses detect a trigger to engage in a drop process (Asawa at Column 8, lines 65-67, and Column 9, lines 1-3, discloses “compression 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to include a triggering to initiate a compression process as taught in Asawa in the point cloud compression for LADAR/LIDAR of Dussan when “there is a need to communicate a point cloud over a bandwidth-sensitive channel”.  Dussan at Para. [0182]; and
in response to detecting the trigger, use the determined information as basis to determine a strategy for the drop process (Dussan discloses at Para. [0035] discloses “analysis of the environmental scene data 110, the system controller 102 can generate control information 112 for delivery to the scanning ladar transmission system 104.”), and engage in the drop process in accordance with the determined strategy (Dussan at Para. [0035] discloses “The scanning ladar transmission system, in turn, can transmit ladar pulses 114 in accordance with the control information 112 received from the system controller 102.”), wherein the drop process includes one or more of (i) discarding one or more data points of the set or (ii) preventing emission of one or more light pulses by the LIDAR device (Dussan at Para. [0181] discloses a similar process known as pre-scan and post-scan compression; Dussan discloses “dynamic range point selection techniques can be used as a post-scan compression tool rather than a pre-scan tool.  That is, rather than using the dynamic range point selection technique described herein to limit the number of range points .  

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Dussan and Asawa as applied to claim 1 above, and further in view of Droz et al. (US-9121703-B1)(“Droz”).
As per claim 14, Dussan and Asawa disclose a method.
However, both Dussan and Asawa do not explicitly disclose determining that no object is detected within a certain area around the vehicle.
Droz in the same field of endeavor discloses a method and system for controlling a LIDAR device based on the position of an object relative to a vehicle.  See Abstract and Figure 3.
In particular, Droz discloses wherein determining the information comprises making a determination that no object is detected in a particular portion of the environment around the vehicle (Droz at Column 15, lines 58-60, discloses that “the method 400 includes based on the object being outside of the threshold distance, receiving laser data collected from scans of an environment by the laser device.”).
 It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to include detecting objects within an environment around the vehicle as taught by Droz with the point cloud compression for LADAR/LIDAR of Dussan as modified by the triggering of compression process as taught in  Asawa, since knowing that objects are not within an area around a vehicle then the number of regions to form a point cloud can be reduced. 
wherein determining the strategy comprises, in response to making the determination that no object is detected in a particular portion of the environment around the vehicle, applying an identification process that comprises one or more of (i) identifying a subset of the data points of the set based on the identified subset including data points representative of detected return light pulses that correspond to the particular portion of the environment or (ii) identifying light pulses to be emitted towards the particular portion of the environment (Dussan at Para. [0037] discloses “environmental scene data 110 can include frames of image data for the environmental scene generated by a camera, and the environmental sensing system 106 can be configured to generate frames of the environmental scene on a rolling basis for delivery to the system controller 102.”), and 
wherein engaging in the drop process in accordance with the determined strategy comprises one or more of discarding at least some of the data points of the identified subset or preventing emission of at least some of the identified light pulses (Dussan at Para. [0059] discloses “[i]f there is a selected intelligent range point within a defined threshold distance of the candidate fill point, then that candidate fill point can be eliminated (step 268).”  Further, as to preventing emission, see Para. [0185] which discloses “down-selection of range points would still provide some data bandwidth reduction and power management benefits because the transmitter can avoid firing ladar pulses at all of the possible range points.”).  
As per claim 15, Dussan and Asawa disclose a method.

Droz in the same field of endeavor discloses a method and system for controlling a LIDAR device based on the environmental conditions around a vehicle.  See Abstract and Figure 3.
In particular, Droz discloses wherein determining the information comprises determining a condition associated with one or more of traffic or weather in the environment around the vehicle (Droz at Column 8, lines 21-23, discloses that “provide useful information regarding the vehicle's surroundings, such as traffic information, weather information, etc.”).
 It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to include detecting objects, traffic patterns, and weather conditions around the vehicle as taught by Droz with the point cloud compression for LADAR/LIDAR of Dussan as modified by the triggering of compression process as taught in  Asawa, since knowing that objects such other vehicles in traffic are not within an area around a vehicle then the number of regions to form a point cloud can be increased. 
             wherein determining the strategy comprises determining an off-target portion of the environment based on the determined condition and applying an identification process, the identification process comprising one or more of (i) identifying a subset of the data points of the set based on the identified subset including data points representative of detected return light pulses that correspond to the off-target portion of the environment or (ii) identifying light pulses to be emitted towards the off-target portion of the environment (Dussan at Para. [0037] discloses “environmental scene data 110 can include frames of image data for the environmental scene generated by a camera, and the environmental sensing system 106 can be configured to generate frames of the environmental scene on a rolling basis for delivery to the system controller 102.”), and  
               wherein engaging in the drop process in accordance with the determined strategy comprises one or more of discarding at least some of the data points of the identified subset or preventing emission of at least some of the identified light pulses (Dussan at Para. [0059] discloses “[i]f there is a selected intelligent range point within a defined threshold distance of the candidate fill point, then that candidate fill point can be eliminated (step 268).”  Further, as to the feature of preventing emission, see Para. [0185] which discloses “down-selection of range points would still provide some data bandwidth reduction and power management benefits because the transmitter can avoid firing ladar pulses at all of the possible range points.”).  
As per claim 16, Dussan, Asawa, and Droz disclose a method, wherein determining the condition comprises making a determination that an extent of traffic in a particular portion of the environment is below a threshold extent of traffic (Droz at Column 7, Lines 40-42, discloses “determine feasible ("available") obstacle avoidance maneuvers on the basis of surrounding traffic patterns”.), and wherein determining the off-target portion comprises selecting the off-target portion to be the particular portion based on the determination (Dussan at Para. 
As per claim 17, Dussan, Asawa, and Droz disclose a method, wherein determining the condition comprises making a determination that a particular portion of the environment has one or more of snow, rain, sleet, hail, ice, fog, or another predefined weather condition (Droz at Column 8, lines 21-23, discloses that “provide useful information regarding the vehicle's surroundings, such as traffic information, weather information, etc.”), and wherein determining the off-target portion comprises selecting the off-target portion to be the particular portion based on the determination (Dussan at Para. [0014] discloses “analyzing each of a plurality of the identified frame data segments separately to identify high contrast areas within such frame data segments, and (4) selecting a subset of the points to use as range points for targeting by ladar pulses transmitted by the scanning ladar transmission system”.). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Dussan and Asawa as applied to claim 1 above, and further in view of John Crews (US-8682037-B2) (“Crews”).
   As per claim 18, Dussan and Asawa disclose a method.
   However, Dussan and Asawa do not disclose using random elimination of data points that are captured by a LIDAR device. 

In particular Crews discloses wherein determining the strategy comprises applying a pseudo-random code or a round- robin procedure to select one or more of (i) data points of the set to be discarded or (ii) light pulses for which emission is to be prevented (Crews at Column 1, Lines 35-39, which discloses “method for thinning a point cloud involves removing points by a pattern (i.e. every nth point) or randomly. FIG. 1 depicts such a method.  Under this approach, random points, or scattered points, are removed from the point cloud.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to include thinning a point cloud using a random selection as taught by Crews with the point cloud compression for LADAR/LIDAR of Dussan as modified by the triggering of compression process of Asawa, since a random selection of points to be discarded in a post-scan compression would increase scanner efficiency and increase frame rate since the system can conserve the resources being allocated to selecting line skipping.  
wherein engaging in the drop process in accordance with the determined strategy comprises one or more of (i) discarding the data points of the set that are selected according to application of the pseudo-random code or of the round-robin procedure or (ii) preventing emission of the light pulses that are selected according to application of the pseudo-random code or of the round-robin procedure (Dussan at Para. [0037] discloses “environmental scene data 110 can .  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
             Ingram et al (US-20190277962-A1) (“Ingram”) discloses a method and system for tailoring LIDAR sensor emission.  See Abstract and Figure 6.  As noted in the Abstract Ingram uses the operating context of the vehicle to select a power configuration for the LIDAR device.  The context can be based on “a current time of day, a current sun position, local weather conditions, a current environmental temperature, or a current internal hardware temperature.”  Ingram at Para. [0134].
               Dussan et al (US-20170242108-A1) discloses using environmental data to operate a LADAR/LIDAR device a pre-scan and/or post-scan compression mode.  See Abstract and Figures 1-3.
               Xu et al (US-9633483-B1) discloses a method and system for filtering and segmenting a point cloud from a LIDAR device so as to perform object recognition.  See Figure 3 and Abstract.  Xu receives the point cloud data and a ground plane is then identified and removed, leaving above-ground data points in a down-sampled 3D point cloud which is subjected to additional processing so as identify object with the point cloud.  See Figure 5 and Figure 7. 
                                     

                                             Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIS B. RAMIREZ whose telephone number is (571)272-8920. The examiner can normally be reached 7:30 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached on 571-272-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLIS B.  RAMIREZ/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661